DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed July 20, 2022 in which no claims are amended. Thus, claims 1-20 are pending in the application. 

                                Claim Rejections - 35 USC § 101
2.                35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim(s) recite a system for processing payments received through a third-party which is considered a judicial exception because it falls under the category of Certain methods of organizing human activity such as Fundamental Economic Practices or commercial or legal interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 9 and 15.  
Claim 1 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites, e.g., a real-time electronic ledger configured to record a real-time payment; a file-based electronic ledger configured to record a file-based payment; one or more Application Programming Interfaces (APIs), configured to: validate a customer's account information with a lender, and receive payment information from the third-party, wherein the one or more APIs are configured to be compatible with two or more different real-time service frameworks; a vendor payments service configured to: receive the payment information from the third-party through the one or more APIs, create the real-time payment, based on the payment information, according to a common payment format associated with the lender, store the real-time payment in a database, receive an End of Day (EOD) file comprising the file-based payment, and perform EOD settlement, the EOD settlement comprising verifying the file- based payment against the real-time payment stored in the database; and a payment posting service configured to: receive the real-time payment from the vendor payments service, post the real-time payment to the real-time electronic ledger, receive the EOD file from the vendor payments service, and post the file-based payment to the file-based electronic ledger. These limitations, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Practices (Processing a payment has been identified as a Fundamental Economic Practice as per October 2019 Update: Subject Matter Eligibility) and Commercial or legal interactions (processing or engaging in a financial transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction). The claims are drawn to processing of payments received through a third-party.   The claim also recites electronic ledger, Application Programming Interfaces (APIs), EOD file, real-time service frameworks, a database and the vendor payments service which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, electronic ledger, Application Programming Interfaces (APIs), EOD file, real-time service frameworks, a database and the vendor payments service, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of electronic ledger, Application Programming Interfaces (APIs), EOD file, real-time service frameworks, a database and the vendor payments service result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of electronic ledger, Application Programming Interfaces (APIs), EOD file, real-time service frameworks, a database and the vendor payments service to be generic computer elements (see Fig. 1, Fig. 3, [0024], [0027], [0045]). The Application Programming Interface (API) and the database are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the electronic ledger, Application Programming Interfaces (APIs), EOD file, real-time service frameworks, a database and the vendor payments service are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to an abstract idea (Step 2A - Prong 2:NO).  
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of electronic ledger, Application Programming Interfaces (APIs), EOD file, real-time service frameworks, a database and the vendor payments service are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
 Similar arguments can be extended to other independent claims 9 and 15 and hence the claims 9 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2-8, 10-14 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2, 10 and 16, the steps, “wherein the vendor payments service is further configured to: receive a payment modification of the real-time payment through the one or more APIs; validate the payment modification by identifying the real-time payment corresponding to the payment modification in the database; and send the payment modification to the payment posting service, wherein the payment posting service is further configured to post the payment modification to the real-time electronic ledger”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. The payment posting service, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of the payment posting service is recited at a high level of generality such that it amounts to applying the abstract idea using the generic component. 
In claim 3, the steps, “wherein the payment modification comprises a payment cancellation, a partial reversal, a chargeback, or a reinstatement”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 4, 11 and 17, the steps, “wherein the performance of EOD settlement further comprises: performing self-healing in response to detecting a mismatch between the EOD file and the database; and in response to self-healing failure, reverting the real-time payment from the real-time electronic ledger, and sending a notification to the third-party”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 5, 12 and 18, the steps, “further comprising an onboarding service for configuring a new third- party for real-time payments, the onboarding service configured to: receive, from the new third-party, one or more selections identifying: a real-time service framework; one or more payment information fields of the one or more APIs; one or more payment channels comprising at least one of an interactive voice response channel, a mobile channel, or a web channel; at least one of the one or more payment channels as a discrepancy reconciliation channel; self-healing rules comprising a duplicate entry rule, and a file transmission latency rule; an EOD file transmission time; and one or more settlement preferences; and configure the vendor payments service to: receive the payment information from the new third-party through an API, among the one or more APIs, compatible with the identified real-time service framework; translate the payment information to the common payment format associated with the lender based on the one or more selections received from the new third-party; and receive the EOD file at the EOD file transmission time; and perform the EOD settlement according to the one or more settlement preferences of the new third-party.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A payment channel, interactive voice response channel, a mobile channel, a web channel and a discrepancy reconciliation channel, recited in the claim, are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional components of a payment channel, interactive voice response channel, a mobile channel, a web channel and a discrepancy reconciliation channel, recited at a high level of generality such that it amounts to applying the abstract idea using these generic components. 
In claims 6, 13 and 19, the steps, “wherein the performance of EOD settlement further comprises: detecting fraudulent payments; and preventing posting of the fraudulent payments”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 7, 14 and 20, the steps, “an aggregator service configured to store, in a data lake, the real-time payment, and the posting of the real-time payment, wherein, the aggregator service is configured to receive the real-time payment and the posting of the real-time payment from the vendor payments service through an aggregator stream”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. The aggregator service, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of the aggregator service is recited at a high level of generality such that it amounts to applying the abstract idea using the generic component. 
In claim 8, the steps, “wherein the aggregator service is further configured to analyze the data lake; and perform, based on the analysis, one or more of: detecting fraud, detecting bad payment behavior, measuring key performance indicators, visualizing payment statistics by channel or by third-party, and generating alerts”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.


				Response to Arguments 
3.       Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive due to the following reasons:
4.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 1 (pages 10-12), Applicant states that, “it cannot be said to be claiming a "human activity" per se.”
Examiner respectfully disagrees and notes that the limitations of claim 1 are drawn to a method for processing of payments received through a third-party. These limitations of claim 1, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental economic principles or practices (Processing a payment has been identified as a Fundamental Economic Practice as per October 2019 Update: Subject Matter Eligibility), and Commercial or legal interactions (processing or engaging in a financial transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction). The claim also recites electronic ledger, Application Programming Interfaces (APIs), EOD file, real-time service frameworks, a database and the vendor payments service which do not necessarily restrict the claim from reciting an abstract idea. The Application Programming Interface (API) and the database are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. The specification describes the additional elements of electronic ledger, Application Programming Interfaces (APIs), EOD file, real-time service frameworks, a database and the vendor payments service to be generic computer elements as explained in the above 101 analysis. That is, other than, electronic ledger, Application Programming Interfaces (APIs), EOD file, real-time service frameworks, a database and the vendor payments service, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The additional elements in the claims such as hardware/software elements are not explicitly considered in Step 2A – Prong 1 of the analysis. These additional elements are considered and addressed in Step 2A – Prong 2 of the analysis. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea.
5.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2 (pages 11-14), Applicant states that, “the claims integrate into a practical application.”
          The Examiner respectfully disagrees. The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The limitations of the claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. All the features in the Applicant’s claims can at best be considered an improvement in the abstract idea of processing payments received through a third-party. The advantages over conventional systems are directed towards improving the abstract idea.  The specification describes the additional elements of electronic ledger, Application Programming Interfaces (APIs), EOD file, real-time service frameworks, a database and the vendor payments service to be generic computer elements (see Fig. 1, Fig. 3, [0024], [0027], [0045]). The Application Programming Interface (API) and the database are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions.  The additional elements of electronic ledger, Application Programming Interfaces (APIs), EOD file, real-time service frameworks, a database and the vendor payments service are recited at a high level of generality. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.
6.       Applicant further argues that (page 15) the claims are analogous to those found statutory in Enfish.
          The Examiner does not see the parallel between the claims of the instant case and those of Enfish. In Enfish, the claims describe the steps of configuring a computer memory in accordance with a self-referential table, in both method claims and system claims. The focus of the claims in Enfish is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database). Specifically, the claimed invention in Enfish achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Hence, the Enfish claims were not directed to an abstract idea. On the other hand, the Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Enfish was a technological solution to a technological problem (using self-referential table for a computer database rather than using conventional table fora computer database). Whereas the Applicant’s invention is a business solution to a problem rooted in an abstract idea. The computer is merely a platform on which the abstract idea is implemented. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The claimed sequence of steps comprises only "steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). In Alice, also the system was specifically programmed to perform the claimed functions. Thus, Enfish is not applicable.
          Thus, the Applicants’ arguments are not persuasive.

7.       Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive. The 35 U.S.C. 103 of claims 1-20 has been withdrawn. 

                                      Prior Art made of Record
8.     The following prior art made of record and not relied upon is considered pertinent : 
         Bansal et al, (U.S. 2003/0120593 A1) relates to a system that is capable of delivering multiple services to various users involved in the processing of credit card transactions.

                                                Conclusion
9.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./
Examiner, Art Unit 3693 

October 15, 2022 

/KENNETH BARTLEY/Primary Examiner, Art Unit 3693